Citation Nr: 0942049	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  00-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his private physician


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in San Juan, Puerto Rico, that denied the Veteran's 
request to reopen a previously denied claim for service 
connection for a psychiatric disability.  

This matter was previously before the Board in May 2000, at 
which time the Veteran's claim for service connection for a 
psychiatric disability was reopened by the Board, and the 
issue on the merits was remanded for additional development.  
The case was returned to the Board in May 2002, wherein the 
claim for service connection for a psychiatric disorder was 
adjudicated.  The Veteran appealed the May 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In March 2004, the Court vacated the May 2002 decision of the 
Board, and remanded the matter to the Board for 
readjudication.   The case was then remanded by the Board in 
November 2008.  The case is now before the Board for further 
review.

Additionally, the Court has held that claims for service 
connection for one psychiatric disorder encompass claims for 
service connection for all psychiatric disabilities, to 
include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As the medical evidence of record has included the 
suggestion that the Veteran may have a diagnosis of PTSD, the 
Board has restated the claim as set forth above.

The Veteran submitted additional medical evidence, received 
by the Board in September 2009, along with a waiver of 
initial RO consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).
The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran asserts that he has a psychiatric disorder that 
is manifested as a result of his period of active service.  
In part, he has suggested that he was injured in an explosion 
during service, and that he has had psychiatric symptoms as a 
result ever since.  While the Veteran's service treatment 
records do not show treatment for symptoms associated with a 
psychiatric disorder in service, there is evidence that, in 
September 1968, he was struck in the head by a rock, which 
was thrown up by the detonation of a land mine during 
training.  This caused a one inch laceration that required 
stitches to close.

Subsequent to service, a VA examination report dated in May 
1970 shows that the Veteran's history of a head injury was 
noted.  The diagnosis was phobic reaction, however, no 
specific nexus to service was provided.

Thereafter, private medical records from Dr. Raul Correa 
Grau, dated in February 1999 and March 1999 shows that the 
Veteran developed a nervous condition, to include major 
depression, while in service, which did not become evident 
until after service.

A private medical record from Dr. Francisco Arizmendi dated 
in February 2000 shows that the Veteran was diagnosed with 
major depression and PTSD.

A private medical record from Dr. Grau dated in May 2001 
shows a diagnosis of major depressive disorder and chronic 
dysthymic disorder.  It was suggested that the explosion in 
service was the underlying element of all symptoms that had 
developed since then.

A VA mental disorders examination report dated in August 2001 
shows that the Veteran was not given a diagnosis.  The 
examiner concluded that there was no evidence of any 
psychiatric condition related to any situation during 
service.  The examiner added that if further evaluation was 
needed, the Veteran should be seen by a different 
psychiatrist due to his behavior.

VA outpatient treatment records dated from October 2008 to 
August 2009 show that the Veteran has continued to be treated 
for symptoms associated with adjustment disorder and anxiety 
disorder.

The Board recognizes that it was the intent of the August 
2001 VA mental disorders examination to clarify whether the 
Veteran has a psychiatric disorder that may be etiologically 
related to service.  However, the examiner deferred as to 
providing a diagnosis of a current psychiatric disability.  
In light of the subsequent VA outpatient treatment records 
showing that the Veteran is currently diagnosed with 
adjustment disorder and anxiety disorder, and the conflicting 
medical opinions as to the etiology of his psychiatric 
disorder, the Board is of the opinion that on remand, the 
Veteran should be scheduled for a VA psychiatric examination 
by an examiner that has not previously examined him so as to 
provide an opinion reconciling the conflicting evidence of 
record.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); see 
also 38 C.F.R. §§ 3.326, 3.327 (2009).  When medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO shall schedule the Veteran for 
a VA psychiatric examination with a VA 
examiner that has not previously conducted 
an examination of the Veteran.  The claims 
file is to be made available to the 
examiner for review in conjunction with 
the examination.  All psychological 
testing deemed necessary should be 
accomplished.

Based on a review of the claims file and 
the results of the examination, the 
examiner should address the following:

(a)  Is there a 50 percent probability or 
greater that the Veteran has a current 
psychiatric disability, to include PTSD?

(b)  Is there a 50 percent probability or 
greater that the Veteran had a psychosis 
that was manifested to a degree 
characterized by at least mild impairment 
within one year following his separation 
from service.

(c)  If a current psychiatric disability, 
to include PTSD, is currently shown, is 
there a 50 percent probability or greater 
that such disability was caused by the 
verified head injury in service, or is 
otherwise manifested as a result of the 
Veteran's period of active service?

The examiner should reconcile any opinion 
with the service treatment records, and 
the post-service medical evidence, to 
include VA examination reports dated in 
May 1970 and August 2001, as well as all 
other private and VA medical evidence.   

3.  Thereafter, the RO is requested to 
review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further claim  
adjudication.

4.  The RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



